Title: From Susanna Boylston Adams Clark Treadway to Sarah Smith Adams, 3 February 1815
From: Treadway, Susanna Boylston Adams Clark
To: Adams, Sarah Smith



My Dear Mother
Quincy February 3rd 1815.

The promptitude with which you, complied with my request, merits my warmest thanks, and I hasten to acknowledge the receipt of your kind note, and its contents. I beleive I promised to inform you of this careless affair, which stands thus; I was playing with a ring, that had been placed upon my finger, and which I was to return, in three weeks, when unfortunately it fell from my hand, into the fire, and was entirely ruined, before I could extricate it, from the flames: I was determined to repair the loss, if I parted with some of my own trinkets; but having two dollars by me, I thought best, to apply to you, for the rest, of the sum, and I could repay you shortly. I hope soon, by saving as I go along, to restore to you, what I borrowed. This is the whole affair. I fear it will not be in my power to forward Hume’s history of England, as there is a law, against sending any thing by the Mail, beyond a particular weight, and as this is the case, the post masters will not forward large books, but I shall endeavour to find a conveyance for it. I have now the satisfaction to say, that your friend Mr Daniel Greenleaf, is better, which I know will be glad tidings for you; he has indeed had a most severe fit of sickness, and we are all, rejoiced at the prospect of his recovery.
I suppose you have heard before this, of the loss, of the President. it is most severely felt, in this part of the Country, as she was  one of our finest Frigates. For my own part, when the sad tidings, reached my ears, I felt, as though I had experienced, some dreadful calamity. but our national glory is not tarnished. Decatur has conducted bravely, nobly; becoming the dignity of a patriotic American; yet all this will not compensate for our loss, and it has afforded me the highest gratification to learn that she was lost in the storm, and that the English, will never have the satisfaction, of bringing her forward, to act against her native Country. we have been successful thus far at New Orleans, and the inhabitants there, entertain the most sanguine expectations of victory. the French and Spaniards, are assisting and aiding us, with great fervour, and although the English are superior in numbers, we have already experienced the truth, of this assertion, that “the race is not always to the swift, nor the battle to the strong.” I think sometimes, my dear Mother, that you must smile, at my warmth in politics, but when the interests of our Country are at stake, I feel too warmly concerned, to stand a silent spectator of the scene, and I generally write, what is uppermost in my thoughts.
I wish you would let me hear from you, more frequently, and tell what you are doing, and how you spend your time. Mr Johnson has an idea, that Sister, informs me of all the passing events, in Utica, but he is mistaken; she very seldom mentions any thing that is going forward. and I think the most interesting letters, we can receive from friends, at a distance, are those which informed us, of what they are doing, and of events that mostly concern themselves. Grand mother has been very sick, the last fortnight, she is still confined up stairs, and her absence, makes every thing appear dull. I long to see her, once more in the parlour, diffusing happiness around her. we should really be very stupid, of an evening, were it not for our good friend Henry Marston, he comes, to see us twice a week, and brings us all the news from the great City. his Father, also constantly passes Sunday evening, with us, and makes many enquiries, respecting you, and Abby. Aunt Martha left us, yesterday for Bristol we shall feel her loss, as she often visits us.
The weather has been intensely cold this week, on Tuesday last, the Thermometer, was 20 degrees below Zero, the coldest day, we have had for thirty five years, so the old people say. I hope it has been more moderate with you. George Beale, and his wife, have just come in, Mrs B, desires me to send her very best love to you, and Mr B, desires to be remembered. Pray my dearest Mother, write to me soon; and remember me with the sincerest love, to all our friends.
I am respectfully and affectionately / your DaughtertSusan B Adams.